Citation Nr: 0104976	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
arteriosclerotic heart disease, status post myocardial 
infarctions, triple bypass grafts, hypertension and angina, 
currently rated 60 percent disabling.  

(The claim of entitlement to waiver of the recovery of an 
overpayment in the amount of $7,815 is addressed in a 
separate decision.)  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty for approximately 20 
years until his retirement in February 1979.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2. The service-connected arteriosclerotic heart disease 
status post myocardial infarctions, triple bypass grafts, 
hypertension and angina has resulted in chronic congestive 
heart failure.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for the service-
connected arteriosclerotic heart disease status, post 
myocardial infarctions, triple bypass grafts, hypertension 
and angina have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104 Diagnostic Code 7005 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for hypertension in May 1979, 
and assigned a noncompensable rating under Diagnostic Code 
7101 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (Rating Schedule).  That rating was increased to 10 percent 
effective in 1983.  In 1984 the appellant suffered a heart 
attack, and in a rating decision dated in November 1984 he 
was granted service connection for arteriosclerotic heart 
disease, status post myocardial infarction, with angina.  
That disability was rated 100 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7005, effective from 
September 1984, and then 30 percent disabling from March 
1985.  In November 1988 he suffered another heart attack.  In 
an April 1989 rating 100 percent rating was granted from 
November 1988 through May 1989 and 30 percent from June 1989.  
In a March 1999 rating action the 30 percent in effect for 
arteriosclerotic heart disease status, post myocardial 
infarctions, triple bypass grafts, hypertension and angina 
was increased to 60 percent. 

In January 1994 the appellant underwent triple bypass 
surgery, and filed a claim for an increased rating of his 
cardiac disability.  In a rating decision issued in August 
1994 the appellant was informed that the rating had been 
increased to 100 percent after the surgery for a period of 
one year under 38 C.F.R. § 4.104, Diagnostic Code 7017 
(1994), and was then going to be rated 30 percent disabling 
under Diagnostic Code 7017-7005, effective from March 1, 
1995.  

In February 1995, the appellant underwent a VA Compensation 
and Pension examination. At that time the veteran stated he 
had been pretty much all right in the past year, but noted 
that he had chest and left arm pain when he pushed himself 
hard and found himself under stress.  The examiner reported a 
diagnosis of long history of coronary artery disease as well 
as elevated blood pressure, associated with diabetes 
mellitus.  He reported that due to an orthopedic back problem 
he was not able to walk more than 50 to 100yards.  He had no 
cardiac symptoms occurring at night.

The examination showed a blood pressure of 146/92.  An EKG 
revealed the presence of a right bundle branch block and a 
left anterior hemiblock.  There was probable lateral 
ischemia.  The examiner noted that the veteran currently had 
minimal anginal symptoms, but that it is well known that 
patients with diabetes often have a neuropathy that prevents 
them from having cardiac pain. 
 
Of record is a non-VA work assessment evaluation, which 
indicates he was evaluated primarily because of his back 
disorder.  Uncontrolled hypertension was reported.

A VA Compensation and Pension was conducted in January 1999.  
At that time the veteran gave a history of two surgeries for 
intervertebral discs.  He continued to have pain radiating 
into the gluteal area and left thigh.  He reported that he 
became short of breath on less than one mile of walking.  He 
then slowed his rate down and continued walking.  He reported 
occasional pain in the left arm, which lasted a few minutes 
and cleared spontaneously.  He did not use sublingual 
nitroglycerin or a Nitrol patch.  

The examiner diagnosed coronary artery disease with a history 
of three myocardial infarctions, angioplasty and triple 
coronary artery bypass graft surgery, and uncontrolled 
hypertension.  He added that, on the basis of what the 
appellant told him regarding his ability to walk one mile, he 
estimated the appellant's metabolic equivalent (METs) to be 5 
to 7.  The examiner stated the appellant did not presently 
have congestive heart failure.  He also reported that an 
electrocardiogram performed on that date showed left axis 
deviation, a right bundle branch block and evidence of 
lateral ischemia.  The examiner also noted that the appellant 
was not working at that time.  

In January 2000 the submitted private medical records which 
show that in late November 1999 he was hospitalized for what 
was probably an inferior myocardial infarction.  He underwent 
heart catheterization, which revealed a totally occluded 
right coronary artery and left anterior descending artery.  
The saphenous vein graft to the right was also occluded.  He 
was released in early December 1999.  A VA Compensation and 
Pension examination performed in February 2000 included the 
following diagnosis:  

There is a long history of coronary 
artery disease as is previously known to 
you.  This was further aggravated by 
another myocardial infarction in November 
1999, and this is also accompanied by a 
left bundle branch block and further 
studies showing abnormalities on coronary 
artery catheterization . . . showing 
quite severe disease of the coronary 
arteries, with 100 percent occlusion of 
the right coronary artery, disease in the 
branches of the left anterior descending 
artery and evidence eof decreased left 
ventricular ejection fraction estimated 
to be around 30 percent.  

I am asked if congestive heart failure is 
present, and as I have indicated to you 
he has a very, very low left ventricular 
ejection fraction which leads him to the 
complaint of easy fatigability and 
decreased exercise tolerance.  

Finally, I am asked to make a statement 
regarding whether this man is employable, 
and of course he is not employable for 
the reasons that I have described above.  
His inability to work is really related 
now to his coronary artery disease.  No 
one could perform any physical work with 
an ejection fraction of 30 percent.  

In a rating decision dated in March 2000 the RO granted a 
total disability compensation based on individual 
unemployability.  

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

During the pendency of this claim there was a change in VA's 
Rating Schedule. The United States Court of Appeals for 
Veterans Claims has held that VA must consider the claim 
under both versions of the rating criteria, and apply the 
version most favorable to the appellant.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA's General Counsel has 
directed that it must be decided which version is more 
favorable to the claimant; if the amended criteria are more 
favorable to the claimant, an increased rating based on the 
new version may be awarded effective the date of the change.  
VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000). 

The version of the Rating Schedule in place at the time this 
claim was filed required that during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., a 100 percent 
rating was required under 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1993).  After 6 months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded, a 100 percent 
rating was warranted.  A 60 percent rating required the 
presence of symptoms comparable with following typical 
history of acute coronary occlusion or thrombosis as above, 
or with history of substantiated repeated anginal attacks, 
more than light manual labor not feasible.  Lower percentage 
ratings were provided in the Rating Schedule but are not 
relevant here.  

The new version of the Rating Schedule, which became 
effective January 12, 1998, provides that, following coronary 
artery bypass surgery, for three months following hospital 
admission for surgery a 100 percent rating is warranted.  
Thereafter, a 100 percent rating is warranted if one of the 
following is present:  chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 60 percent rating is appropriate for symptoms 
comparable with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Lower percentages are also included in the Rating Schedule 
but are not for consideration here.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (2000).

Ratings for disability resulting from arteriosclerotic heart 
disease (coronary artery disease) are set as follows:  with 
documented coronary artery disease resulting in: chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is warranted.  
When the appellant experienced more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is warranted under the Rating 
Schedule.  Lower percentage ratings are also set out in the 
Rating Schedule but are not for consideration here.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (2000). 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

After review the medical evidence the Board finds that the 
old rating criteria is more favorable to the veteran.  The 
records that he was hospitalized in November 1999 for a 
myocardial infarction.  The most recent VA examintion 
confirmed the presence of chronic congestive heart failure.  
As such, the criteria for a 100 percent rating have been met.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that in view of this grant, the veteran has not 
been prejudiced by this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to increased rating to 100 percent is granted for 
the appellant's arteriosclerotic heart disease status post 
myocardial infarctions, triple bypass grafts, hypertension 
and angina, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

